Title: Hutchins G. Burton to Thomas Jefferson, 4 February 1817
From: Burton, Hutchins Gordon
To: Jefferson, Thomas


          
            Dear Sir,
            Halifax, 4th Feby. 1817.—
          
          I was informed by Mrs. Eppes, that you wished an annual supply of Scoupernong Wine,—I am in the habit of purchasing for the use of my own family, and will with much pleasure undertake the Commission, as it will be no additional trouble.—Be good enough to inform me, whether it would be more convenient for you that the wine be sent to Petersburg, Richmond, or to Mr John W. Eppes’s, as I can at any time forward it to either of those places.—
          I am apprehensive that I shall not be able to purchase a barrel of the best quality untill next fall, as it is now late in the season,—and it is likely the Malthers have sold the greater part of the present crop.—I shall, however have an opportunity of knowing in a few weeks, and should I meet with success will follow your directions.
          
            I am, with the highest consideration Yours.
            Hutchins G. Burton
          
        